Additional Opinion on Petition for Eehearing Per curiam. Appellants presented their petition for rehearing and with it a motion for leave to file a transcript of the record of an amendment to the bill of exceptions. The transcript simply states that the court found, from an inspection of the records and files in the case, that a certain note and warrant of attorney therein set out, are now in the files and were omitted from the original bill of exceptions, and the bill of exceptions is amended to include the same. Neither this transcript nor the original transcript of the bill of exceptions shows that the said note and warrant of attorney were offered in evidence on the hearing of appellants ’ motion to vacate the judgment, nor is there any showing that they contain all the evidence submitted to the court on that hearing. The judgment was rendered in term time and all presumptions are in favor of its validity.. Boyles v. Chytraus, 175 Ill. 370. Even if the additional transcript were filed we could not presume that the note and warrant of attorney were offered in evidence and that no other evidence was heard by the court. It would be our duty to presume that there was sufficient evidence to support the court’s ruling. The motion for leave to file the additional transcript is denied. Appellants’ motion to vacate the judgment was not verified or supported by affidavit. It did not attempt to show that appellants had a legal or equitable defense to the debt on which the judgment was rendered. They contend that it was unnecessary for them to show a meritorious defense because they signed no warrant of attorney, and they say they have a right to demand that all remedies be first exhausted against the maker of the note before calling upon them as guarantors for payment. They guaranteed the payment of the note at maturity, and are original promisors and could be sued upon the maker’s failure to pay the note when due. Their liability is not dependent upon the prosecution of a suit against the makers. Beebe v. Kirkpatrick, 321 Ill. 612. A motion to set aside a judgment confessed in term time, appeals to the equitable jurisdiction of the court and even though the power of attorney was insufficient to give the court jurisdiction of the defendants, the judgment will not be set aside unless it is shown that the defendants had a legal or equitable defense to the debt for which the judgment was rendered. Hier v. Kaufman, 134 Ill. 215-225; Farwell v. Huston, 151 Ill. 239-246; State Bank of Clinton v. Barnett, 151 Ill. App. 79'; Pierson v. Linn, 101 Ill. App. 624; Berg v. Commercial Nat. Bank, 84 Ill. App. 614; Cassem v. Brown, 74 Ill. App. 346. The rule is otherwise where a judgment has been confessed in vacation. Desnoyers Shoe Co. v. First Nat. Bank, 188 Ill. 312. The petition for rehearing is denied.